Citation Nr: 0110036	
Decision Date: 04/05/01    Archive Date: 04/11/01	

DOCKET NO.  98-05 180A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
October 1997 decision of the Board of Veterans' Appeals 
(Board) that denied a claim of entitlement to an increased 
evaluation for left ear hearing loss disability.

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1944 to August 
1946.

This matter is currently before the Board on motion by the 
veteran for revision or reversal on the grounds of CUE of an 
October 1997 Board decision that denied an increased 
evaluation for left ear hearing loss disability.



FINDINGS OF FACT

1.  In an October 1997 decision the Board denied entitlement 
to an increased evaluation for left ear hearing loss 
disability.

2.  The veteran has alleged that his left ear hearing loss 
has worsened as shown by medical evidence in his claims 
folder.


CONCLUSION OF LAW

The veteran's allegation of CUE in the October 1997 Board 
decision, in denying an increased evaluation for left ear 
hearing loss disability, fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
CUE.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In October 1997 the Board issued a 
decision that denied the veteran's claim of entitlement to an 
increased evaluation for left ear hearing loss disability.  
In April 1998 the veteran filed a claim alleging clear and 
unmistakable error in the Board's October 1997 decision.  By 
letter, dated in March 1999, the veteran was advised that 
final CUE regulations, regarding Board decisions, had been 
published, and was provided a copy of those regulations.  He 
was informed that the Board would wait 60 days before 
adjudicating his claim and he would have to notify the Board 
in writing if he did not desire for the Board to proceed with 
adjudicating his claim of CUE.  In March 1999 the veteran 
submitted a statement indicating that he desired to continue 
with his CUE claim.  The veteran's representative has been 
provided an opportunity to submit written argument.  
Therefore, the Board concludes that the VA has complied with 
the Veterans Claims Assistance Act of 2000.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis of such allegations, and why the 
result would have been different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process or any other general, nonspecific 
allegations of error are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  --(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  --

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. 

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change made in the 
interpretation of the statute or regulation. 

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's October 1997 decision contains CUE.  That 
determination found that the evidence of record did not 
demonstrate entitlement to an increased evaluation for left 
ear hearing loss disability.

The moving party argues essentially that the record indicated 
that his left ear hearing loss had worsened.  Such an 
allegation does not constitute a valid claim of CUE.  As 
stated by the United States Court of Appeals for Veterans 
Claims (Court), for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied."

(2) The error must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and 

(3) A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, at 313.  "It must always be remembered that 
[clear and unmistakable error] is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this respect, the moving party has raised a generic 
allegation of error concerning the October 1997 Board 
decision, but not necessarily the discrete issue of CUE.  The 
moving party has alleged that the October 1997 decision was 
the product of error essentially because the decision failed 
to conclude that the evidence demonstrated that increase 
sufficient for a compensable evaluation in the left ear 
hearing loss disability existed.  This argument represents a 
clear-cut example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
Luallen, supra.

After careful review of the record the Board concludes that 
the moving party has not set forth specific allegations of 
error, either of fact or law, in the October 1997 decision by 
the Board.


ORDER

The motion for revision of the October 1997 Board decision 
denying an increased evaluation for left ear hearing loss 
disability on the grounds of CUE is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



